Title: To Benjamin Franklin from William MacCreery, 8 April 1780
From: MacCreery, William
To: Franklin, Benjamin


Sir
Bordeaux 8 April 1780
I had the pleasure of addressing you by last Tuesdays Post, & forwarded some Maryland News Papers, which hope you received. The News Papers and Journals of Congress which I received for you from mr. Lovell I now send by Captain Fray who will have the Honor to wait upon you on his arrival at Paris.
The Barron de Thuiliere who has just arrived from America, will do himself the pleasure to wait upon you also. He is Captain of the Regiment Royall deux-ponts, one of those ordered out to America (as I have here been informed) and I beleive he is not unknown to you.
From the acquaintance which I have had with both these Gentlemen, [as] well in America as here, I think they have much merrit, and are attached to us. I can not say as much for a Barron Bonstellen, who came passenger in the Buckskin. He is our most inveterate Enemy, & gave out in America that he expected to be sent for to England, for the information he is capable of giving there. He purposes going to England, having had a Sister married there since his departure for America— He intends going to Paris shortly, by the way of Nantes: Shou’d he wait upon you, hope you will not be deceived in him.
I have the Honor to be with the greatest Respect Sir Your most Obedient and very humble Servant
Will MacCreery 
Addressed: To The Honorable Doctor B. Franklin / M.P. from the U.S. of A. / at the Court of Versailles / at Passy / Favor’d by The Barron de Thuiliere.
